MEMORANDUM2
Kenneth Thunderbird, an Oregon state prisoner, appeals pro se the district court’s summary judgment. We have jurisdiction under 28 U.S.C. § 1291.
We affirm for the reasons stated in the district court’s order filed on December 13, 1999. We have not considered issues in the opening brief that were not raised in Thunderbird’s original complaint. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999). We deny as moot Ronald Sticka’s motion to dismiss the case.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.